DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits. Claims 1-19 are currently pending and addressed below.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 0029 lines 2-3: “may further configured” should instead read “may be further configured”
Paragraph 0065 line 5: “rection time” should instead read “reaction time”
Appropriate correction is required.

	Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 5, 13, and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 3 and 13, these claims recite the equation below:
            
                
                    
                        d
                    
                    
                        s
                        1
                    
                
                =
                
                    
                        v
                        ×
                        
                            
                                t
                            
                            
                                1
                            
                        
                    
                
                +
                 
                
                    
                        v
                        ×
                        
                            
                                t
                            
                            
                                0
                            
                        
                    
                
                +
                
                    
                        
                            
                                a
                            
                            
                                2
                            
                        
                    
                    
                        2
                    
                
                +
                
                    
                        
                            
                                v
                            
                            
                                2
                            
                        
                    
                    
                        2
                        ×
                        (
                        d
                        f
                        )
                    
                
            
        
The claimed equation is indefinite because the term             
                
                    
                        
                            
                                a
                            
                            
                                2
                            
                        
                    
                    
                        2
                    
                
            
        , where             
                a
            
         is the current acceleration, does not give a result with units of distance, and therefore cannot be added to the other terms on the right-hand-side of the claimed equation, which each has units of distance. In conventional equations for calculating a distance traveled dependent on an acceleration, the term              
                
                    
                        a
                        ×
                        (
                        
                            
                                t
                            
                            
                                2
                            
                        
                        )
                    
                    
                        2
                    
                
            
         is used, where             
                t
            
         is a time measurement. Acceleration is measured in units of distance divided by squared units of time. Therefore, the term             
                
                    
                        a
                        ×
                        (
                        
                            
                                t
                            
                            
                                2
                            
                        
                        )
                    
                    
                        2
                    
                
            
         correctly has units of time as demonstrated below (the “2” in the denominator has no units and is therefore irrelevant to the unit analysis below):
            
                
                    
                        a
                        ×
                        (
                        
                            
                                t
                            
                            
                                2
                            
                        
                        )
                    
                    
                        2
                    
                
                ⟹
                
                    
                        
                            
                                
                                    
                                        d
                                        i
                                        s
                                        t
                                        a
                                        n
                                        c
                                        e
                                    
                                
                            
                            
                                
                                    
                                        
                                            
                                                t
                                                i
                                                m
                                                e
                                            
                                        
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                
                ×
                
                    
                        
                            
                                
                                    
                                        t
                                        i
                                        m
                                        e
                                    
                                
                            
                            
                                2
                            
                        
                    
                
                =
                [
                d
                i
                s
                t
                a
                n
                c
                e
                ]
            
        
Instead, the claimed term             
                
                    
                        
                            
                                a
                            
                            
                                2
                            
                        
                    
                    
                        2
                    
                
            
         has incompatible units as demonstrated below:
            
                
                    
                        
                            
                                a
                            
                            
                                2
                            
                        
                    
                    
                        2
                    
                
                ⟹
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                d
                                                i
                                                s
                                                t
                                                a
                                                n
                                                c
                                                e
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        t
                                                        i
                                                        m
                                                        e
                                                    
                                                
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                    
                    
                        2
                    
                
                =
                
                    
                        
                            
                                
                                    
                                        d
                                        i
                                        s
                                        t
                                        a
                                        n
                                        c
                                        e
                                    
                                
                            
                            
                                2
                            
                        
                    
                    
                        
                            
                                
                                    
                                        t
                                        i
                                        m
                                        e
                                    
                                
                            
                            
                                4
                            
                        
                    
                
            
        
The claimed equation is therefore undefined. For the purposes of compact prosecution, claims 3 and 13 will be interpreted such that the current acceleration is taken into account 
	
Regarding claims 5 and 15, these claims recite the equation below:
            
                
                    
                        d
                    
                    
                        s
                        2
                    
                
                =
                
                    
                        
                            
                                v
                                ×
                                
                                    
                                        t
                                    
                                    
                                        1
                                    
                                
                            
                        
                        +
                         
                        
                            
                                v
                                ×
                                
                                    
                                        t
                                    
                                    
                                        2
                                    
                                
                            
                        
                        +
                        
                            
                                v
                                ×
                                r
                            
                        
                    
                
                +
                
                    
                        v
                        ×
                        
                            
                                t
                            
                            
                                0
                            
                        
                    
                
                +
                
                    
                        
                            
                                a
                            
                            
                                2
                            
                        
                    
                    
                        2
                    
                
                +
                
                    
                        
                            
                                v
                            
                            
                                2
                            
                        
                    
                    
                        2
                        ×
                        (
                        d
                        f
                        )
                    
                
            
        
The claimed equation of claims 5 and 15 is indefinite for the same reason as the claimed equation of claims 3 and 13 as set forth above (the term             
                
                    
                        
                            
                                a
                            
                            
                                2
                            
                        
                    
                    
                        2
                    
                
            
        , where             
                a
            
         is the current acceleration, does not give a result with units of distance, and therefore cannot be added to the other terms on the right-hand-side of the claimed equation, which each has units of distance). The claimed equation is therefore undefined. For the purposes of compact prosecution, claims 5 and 15 will be interpreted such that the current acceleration is taken into account when calculating stopping distance, but does not necessarily follow the equation recited in claims 5 and 15.

Further, the meaning of the term             
                r
            
         as used in the claimed equation of claims 5 and 15 is not defined in the claims. According to the applicant’s own specification, the term             
                r
            
         corresponds to the reaction time of the operator (see at least the instant application: paragraph 0051 lines 3-4). Therefore, for the purposes of compact prosecution, the claims will be interpreted such that the term             
                r
            
         corresponds to the reaction time of the operator. However, the examiner recommends amending the claims to explicitly define the term             
                r
            
         in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 9-11, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 2021/0016793), hereinafter referred to as Yamaguchi, in view of Foessel et al. (US 2006/0293856), hereinafter referred to as Foessel. Yamaguchi and Foessel are both considered to be analogous to the claimed invention because they are in the same field of controlling a vehicle to avoid obstacles in the path of the vehicle.

Regarding Claim 1, Yamaguchi teaches:
A method for collision warning ("The display apparatus 1 acquires external information from the vehicle navigation device 400, the sensor group 500, the detecting device 5, and the like to detect the presence of intersections, curves, obstacles, and the like in front of the path in which the vehicle travels." – see at least Yamaguchi: paragraph 0193) (The examiner notes that detecting the presence of obstacles in front of the path in which the vehicle travels as taught by Yamaguchi corresponds to the claimed collision warning, because an obstacle in the path of the vehicle is a collision risk),
comprising: calculating a dynamic trajectory of a vehicle ("The information acquired by the detecting device 5 is supplied to the image control unit 250 and the ECU 600, and at least a The examiner notes that the planned path generated by the ECU as taught by Yamaguchi corresponds to the claimed dynamic trajectory),
the vehicle including at least one camera for capturing visual multimedia content ("The detecting device 5 is an example of a sensor for acquiring external information, and includes a camera, an ultrasonic radar, a laser radar, a combination thereof, and the like." – see at least Yamaguchi: paragraph 0056 lines 9-12),
wherein the dynamic trajectory indicates a projected movement path of the vehicle ("The functional configuration of FIG. 4 is an example, and when the information input unit 800 and the image analyzing unit 810 are implemented by the ECU 600, the ECU 600 may generate the planned path based on information from the vehicle navigation device 400, the detecting device 5, the sensor group 500, or the like." – see at least Yamaguchi: paragraph 0075 lines 1-6),
generating an overlay based on the at least one dynamic trajectory ("The image data generating unit 820 generates a planned path that is displayed in a superimposed manner on the surrounding environment (travelling road surface, etc.), and an auxiliary image as necessary, based on the information obtained by the information input unit 800 and the analysis result by the image analyzing unit 810." – see at least Yamaguchi: paragraph 0073) (The examiner notes that the planned path which is superimposed on the surrounding environment as taught by Yamaguchi corresponds to the claimed overlay),
wherein the overlay indicates at least one risk, wherein each of the at least one risk is located within the at least one dynamic trajectory ("The image analyzing unit 810 includes an obstacle detecting unit 8110, and extracts, from the detection information, obstacles such as a The examiner notes that an obstacles which obstructs the travelling of the vehicle as taught by Yamaguchi corresponds to the claimed risk located within the at least one dynamic trajectory),
and applying the overlay to the visual multimedia content ("FIG. 6 illustrates an example of an auxiliary image 42A that is displayed in a superimposed manner with the guidance marks 41. As the auxiliary image 42A, trajectories 411 and 412 of the tires of the own vehicle are displayed by two lines." – see at least Yamaguchi: paragraph 0082 lines 1-5) (The examiner notes that an example of the overlay as taught by Yamaguchi is shown below in Fig. 6 of Yamaguchi).

    PNG
    media_image1.png
    475
    737
    media_image1.png
    Greyscale

Yamaguchi does not explicitly recite, by Foessel teaches:
wherein the dynamic trajectory is calculated based on a respective stopping distance ("The safety zone is defined as an area around or in front of the vehicle between the vehicle and the obstacle. The extent or boundaries of the safety zone are determined based on the reaction distance, and the deceleration distance (e.g., vehicular stopping distance). The planned path or actual path of the vehicle may also influence the shape and extent of the safety zone." – see at least Foessel: paragraph 0034 lines 6-12);
and a radius of movement determined for the vehicle ("The navigable paths may depend upon the minimum turning radius 205 and associated speed or velocity of vehicle" – see at least Foessel: paragraph 0069 lines 7-8) (The examiner notes that Fig. 9 of Foessel as shown below illustrates the stopping distance (reference label 218) and radius of movement (reference label 205) associated with the dynamic trajectory of the vehicle as taught by Foessel).

    PNG
    media_image2.png
    470
    507
    media_image2.png
    Greyscale



Regarding Claim 6, Yamaguchi in view of Foessel teaches all of the elements of the current invention as stated above. Further, Yamaguchi teaches:
wherein the dynamic trajectory is a three-dimensional (3D) projection including a plurality of 3D points ("FIG. 6 illustrates an example of an auxiliary image 42A that is displayed in a superimposed manner with the guidance marks 41." – see at least Yamaguchi: paragraph The examiner notes that the guidance marks as taught by Yamaguchi and as shown in Fig. 6 of Yamaguchi above are generated within the sensed 3D road scene and represent the planned future movement of the vehicle, and therefore correspond to the claimed plurality of 3D points of the dynamic trajectory),
further comprising: converting the dynamic trajectory into a two-dimensional (2D) representation using a projective geometry model, the 2D representation having a plurality of 2D points, wherein the 2D representation includes an image plane pixel position of each 2D point ("The light image of the guidance marks 41 is actually formed by two-dimensionally scanning the laser light into the predetermined projection area 311 illustrated in FIG. 1B, and when viewed from the occupant's perspective, the guidance marks 41 are displayed in a superimposed manner on a traveling path 33 ahead." – see at least Yamaguchi: paragraph 0080 lines 7-12) (The examiner notes that Fig. 1B of Yamaguchi as shown below illustrates the 2D projection area 311).

    PNG
    media_image3.png
    343
    566
    media_image3.png
    Greyscale

Regarding Claim 7, Yamaguchi in view of Foessel teaches all of the elements of the current invention as stated above. Further, Yamaguchi teaches:
wherein generating the overlay further comprises: translating at least a portion of the plurality of 2D points into a plurality of pixels based on the image plane pixel position of each 2D point ("The image control unit 250 includes an image data generating unit 820 and an image rendering unit 840. The image data generating unit 820 includes a path image generating unit 8210 and an auxiliary image generating unit 8220. The image data generating unit 820 generates a path image and an auxiliary image based on information input from an information input unit 800 and an image analyzing unit 810." – see at least Yamaguchi: paragraph 0070 lines 2-9) (The examiner notes that based on its plain definition, a "pixel" is a unit of image size, wherein an image is composed of many pixels. Therefore, the path image and auxiliary image as taught by Yamaguchi inherently includes a plurality of pixels based on the image plane pixel position of each 2D point).

Regarding Claim 9, Yamaguchi in view of Foessel teaches all of the elements of the current invention as stated above. Yamaguchi does not explicitly recite, but Foessel teaches:
the vehicle having a front end and a center axis, wherein the dynamic trajectory includes two arcs, each arc representing the angular stopping distance of the vehicle, wherein each arc begins at a point along the front end of the vehicle, wherein the two arcs are located at a predetermined distance from the center axis of the vehicle ("The safety zone 206 comprises a first safety region 261 with a first curved boundary or arc defined by a reaction distance 216, a second safety region 263 with a second curved boundary or arc defined by a The examiner notes that the second safety margin area 222 as taught by Foessel and as shown in Fig. 9 of Foessel above corresponds to the claimed arcs, because the safety margin area defines two arcs each with a length dependent on the angular stopping distance of the vehicle, wherein each arc begins at a point along the front end of the vehicle, wherein the two arcs are located at a predetermined distance from the center axis of the vehicle).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamaguchi with these above aforementioned teachings from Foessel to include using arcs to represent the dynamic trajectory of the vehicle, wherein the arcs represent the angular stopping distance of the vehicle and begin at a point along the front end of the vehicle at a predetermined distance from the center axis of the vehicle. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Foessel’s use of arcs which are located at a predetermined distance from the center axis of the vehicle with Yamaguchi’s method of displaying the dynamic trajectory of a vehicle as an overlay in order to include a safety margin associated with the dynamic trajectory (“In step S106, a definer 18 or data processor 12 defines or establishes a safety margin area. For example, the definer 18 or data processor 12 defines or establishes a first safety margin area having a first dimension in the direction of travel of the vehicle and a second safety margin area having a primary 

Regarding claim 10, this claim is substantially similar to claim 1 and is, therefore, rejected in the same manner as claim 1 as has been set forth above.

Regarding claim 11, this claim is substantially similar to claim 1 and is, therefore, rejected in the same manner as claim 1 as has been set forth above.

Regarding claim 16, this claim is substantially similar to claim 6 and is, therefore, rejected in the same manner as claim 6 as has been set forth above.

Regarding claim 17, this claim is substantially similar to claim 7 and is, therefore, rejected in the same manner as claim 7 as has been set forth above.

Regarding claim 19, this claim is substantially similar to claim 9 and is, therefore, rejected in the same manner as claim 9 as has been set forth above.

Claims 2, 4, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Foessel, further in view of Magzimof et al. (US 2020/0324761), hereinafter referred to as Magzimof. Magzimof is considered to be analogous to the claimed invention because it is in the same field of remotely operating a vehicle.

Regarding Claim 2, Yamaguchi in view of Foessel teaches all of the elements of the current invention as stated above. Yamaguchi does not explicitly recite, but Magzimof teaches:
wherein the dynamic trajectory is calculated based further on an incoming latency time t1, wherein the incoming latency time t1 is an amount of time required to receive at least one frame at a remote operator device from a vehicle computing unit of the vehicle ("Further still, the speed limit may adjust dependent on current network conditions to account for varying latency that may be introduced in the time it takes for video or other sensor data to reach the teleoperator" – see at least Magzimof: paragraph 0040 lines 9-13) (The examiner notes that the time it takes for video or other sensor data to reach the teleoperator as taught by Magzimof corresponds to the claimed incoming latency time).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamaguchi in view of Foessel with these above aforementioned teachings from Magzimof to include taking into account incoming latency time when calculating the dynamic trajectory. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Magzimof’s use of incoming latency time due to teleoperation with Yamaguchi in 

Regarding Claim 4, Yamaguchi in view of Foessel teaches all of the elements of the current invention as stated above. Yamaguchi does not explicitly recite, but Magzimof teaches:
wherein the dynamic trajectory is calculated based further on an incoming latency time t1 and an outgoing latency time t2, wherein the incoming latency time t1 is an amount of time required to receive at least one frame at a remote operator device from a vehicle computing unit of the vehicle, wherein the outgoing latency time t2 is an amount of time required to send at least one frame from a remote operator device to a vehicle computing unit of the vehicle ("Further still, the speed limit may adjust dependent on current network conditions to account for varying latency that may be introduced in the time it takes for video or other sensor data to reach the teleoperator and/or the time it takes for teleoperation sic] executed by the vehicle 102." – see at least Magzimof: paragraph 0040 lines 9-14) (The examiner notes that the time it takes for video or other sensor data to reach the teleoperator as taught by Magzimof corresponds to the claimed incoming latency time, and the time it takes for teleoperation commands to be received and executed by the vehicle as taught by Magzimof corresponds to the claimed outgoing latency time).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamaguchi in view of Foessel with these above aforementioned teachings from Magzimof to include taking into account incoming and outgoing latency times when calculating the dynamic trajectory. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Magzimof’s use of incoming and outgoing latency times due to teleoperation with Yamaguchi in view of Foessel’s method of displaying the dynamic trajectory of a vehicle as an overlay in order to execute safe operation of the vehicle based on the condition that there is a latency which effectively increases reaction time (“Thus, the vehicle system may maintain restrictions on vehicle kinematics to give the emergency braking subsystem sufficient time to react to prevent a collision in response to the teleoperator initiating an emergency braking command or automatically in response to a disruption in control or communications with the teleoperator.” – see at least Magzimof: paragraph 0012 lines 12-18). Doing so would allow these additional considerations to be included in the overlay of the dynamic trajectory (“The teleoperator workstation 103 may present the estimated trajectory and braking distance information to the operator as an augmented reality (AR) 

Regarding claim 12, this claim is substantially similar to claim 2 and is, therefore, rejected in the same manner as claim 2 as has been set forth above.

Regarding claim 14, this claim is substantially similar to claim 4 and is, therefore, rejected in the same manner as claim 4 as has been set forth above.

Claims 3, 5, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Foessel, further in view of Magzimof, even further in view of Wahlbin et al. (US Patent No. 7,660,725), hereinafter referred to as Wahlbin. Wahlbin is considered to be analogous to the claimed invention because it is in the same field of assessing vehicle safety based on stopping distance.

Regarding Claim 3, Yamaguchi in view of Foessel, further in view of Magzimof, teaches all of the elements of the current invention as stated above. Further, Yamaguchi teaches:
wherein the vehicle has a current velocity v ("The information input unit 800 receives internal information including, for example, the steering wheel angle, the present speed, and the direction of the tires of the automobile 300, through the CAN or the like from the sensor group 500." – see at least Yamaguchi: paragraph 0071 lines 4-8) (The examiner notes that information about the speed and direction as taught by Yamaguchi is equivalent to the claimed velocity of the vehicle),
a current acceleration a ("The sensor group 500 includes… an acceleration sensor" – see at least Yamaguchi: paragraph 0067 lines 1-2),

Yamaguchi does not explicitly recite, but Wahlbin teaches:
a vehicle system reaction time                         
                            
                                
                                    t
                                
                                
                                    0
                                
                            
                        
                     ("The method may include obtaining 8901 a time to perceive and react or perception-reaction time (                        
                            
                                
                                    t
                                
                                
                                    P
                                    R
                                
                            
                        
                    )." – see at least Wahlbin: column 86 lines 40-42),
and a constant value                         
                            d
                            f
                        
                     ("The nominal dry stopping distance may be given by                         
                            N
                            o
                            m
                            i
                            n
                            a
                            l
                             
                            d
                            r
                            y
                             
                            s
                            t
                            o
                            p
                            p
                            i
                            n
                            g
                             
                            d
                            i
                            s
                            t
                            a
                            n
                            c
                            e
                            =
                             
                            
                                
                                    
                                        
                                            S
                                            p
                                            e
                                            e
                                            d
                                             
                                            L
                                            i
                                            m
                                            i
                                            t
                                        
                                    
                                
                                
                                    2
                                
                            
                            /
                            (
                            2
                            ×
                            d
                            r
                            y
                             
                            
                                
                                    C
                                
                                
                                    f
                                
                            
                            ×
                            g
                            )
                             
                        
                    where                         
                            d
                            r
                            y
                             
                            
                                
                                    C
                                
                                
                                    f
                                
                            
                        
                     is the coefficient of friction between a vehicle and a dry road and                         
                            g
                        
                     is the gravitational acceleration (32.2 ft/s2). " – see at least Wahlbin: column 97 lines 2-10) (The examiner notes that the product                        
                             
                            
                                
                                    C
                                
                                
                                    f
                                
                            
                            ×
                            g
                        
                     as taught by Wahlbin corresponds to the claimed constant value                         
                            d
                            f
                        
                    );
wherein the dynamic trajectory is calculated based on a stopping distance                         
                            
                                
                                    d
                                
                                
                                    s
                                    1
                                
                            
                        
                     ("If the reacting vehicle was braking from accelerating, it may be desirable to estimate the distance the vehicle travels during the perception-reaction time to the braking point (                        
                            
                                
                                    d
                                
                                
                                    1
                                
                            
                        
                    ) and the distance traveled during braking to point D,                         
                            
                                
                                    d
                                
                                
                                    2
                                
                            
                        
                    .                         
                            
                                
                                    d
                                
                                
                                    1
                                
                            
                        
                     may be given by:                         
                            
                                
                                    d
                                
                                
                                    1
                                
                            
                            =
                            
                                
                                    V
                                
                                
                                    c
                                
                            
                            
                                
                                    t
                                
                                
                                    P
                                    R
                                
                            
                            +
                            
                                
                                    1
                                
                                
                                    2
                                
                            
                            
                                
                                    a
                                
                                
                                    A
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            P
                                            R
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    " – see at least Wahlbin: column 91 lines 47-54);
wherein the stopping distance                         
                            
                                
                                    d
                                
                                
                                    s
                                    1
                                
                            
                        
                     is calculated using the following equation:                          
                            
                                
                                    d
                                
                                
                                    s
                                    1
                                
                            
                            =
                            
                                
                                    v
                                    ×
                                    
                                        
                                            t
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            +
                             
                            
                                
                                    v
                                    ×
                                    
                                        
                                            t
                                        
                                        
                                            0
                                        
                                    
                                
                            
                            +
                            
                                
                                    
                                        
                                            a
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    2
                                
                            
                            +
                            
                                
                                    
                                        
                                            v
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    2
                                    ×
                                    (
                                    d
                                    f
                                    )
                                
                            
                        
                    
                        
                            
                                
                                    D
                                
                                
                                    P
                                    R
                                
                            
                        
                    )                         
                            
                                
                                    D
                                
                                
                                    S
                                    t
                                    o
                                    p
                                    A
                                    c
                                    t
                                    u
                                    a
                                    l
                                
                            
                            =
                            N
                            o
                            m
                            i
                            n
                            a
                            l
                             
                            S
                            t
                            o
                            p
                            p
                            i
                            n
                            g
                             
                            D
                            i
                            s
                            t
                            a
                            n
                            c
                            e
                            +
                            
                                
                                    t
                                
                                
                                    P
                                    R
                                
                            
                            *
                            A
                            c
                            t
                            u
                            a
                            l
                             
                            S
                            p
                            e
                            e
                            d
                        
                     where                         
                            N
                            o
                            m
                            i
                            n
                            a
                            l
                             
                            s
                            t
                            o
                            p
                            p
                            i
                            n
                            g
                             
                            d
                            i
                            s
                            t
                            a
                            n
                            c
                            e
                            =
                             
                            
                                
                                    
                                        
                                            A
                                            c
                                            t
                                            u
                                            a
                                            l
                                             
                                            S
                                            p
                                            e
                                            e
                                            d
                                        
                                    
                                
                                
                                    2
                                
                            
                            /
                            (
                            2
                            *
                            a
                            c
                            t
                            u
                            a
                            l
                             
                            
                                
                                    C
                                
                                
                                    f
                                
                            
                            *
                            g
                            )
                        
                    ” – see at least Wahlbin: column 99 lines 41-50).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamaguchi in view of Foessel, further in view of Magzimof, with these above aforementioned teachings from Wahlbin to include taking into account current vehicle acceleration and a nominal stopping distance when calculating braking distance, in addition to considering vehicle speed and reaction time. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Wahlbin’s use of taking into account a current vehicle acceleration for calculating braking distance with Yamaguchi in view of Foessel, further in view of Magzimof’s method of displaying the dynamic trajectory of a vehicle, based on the stopping distance of the vehicle, as an overlay in order to consider that the act of accelerating causes the vehicle to further change its speed throughout the time it takes to react to the collision risk (In other words, if the vehicle has a positive acceleration, then the vehicle will continuously increase its speed until the braking action begins, thereby increasing the braking distance) (“It may be advantageous to estimate the speed of the vehicle when it arrives at the braking point” – see at least Wahlbin: column 91 lines 55-56). Doing so would allow the stopping distance calculations to appropriately consider that vehicle acceleration affects the amount of time it                         
                            
                                
                                    t
                                
                                
                                    E
                                    G
                                
                            
                        
                     may be calculated from the initial velocity, acceleration, maximum curvature velocity, and the final velocity of vehicle B” – see at least Wahlbin: column 90 lines 20-25). The examiner further notes that the incoming latency as taught by Magzimof may be included as part of the perception-reaction time as taught by Wahlbin, because the incoming latency is an additional factor in the time it takes for the vehicle to react to the collision risk.

Regarding Claim 5, Yamaguchi in view of Foessel, further in view of Magzimof, teaches all of the elements of the current invention as stated above. Further, Yamaguchi teaches:
wherein the vehicle has a current velocity v ("The information input unit 800 receives internal information including, for example, the steering wheel angle, the present speed, and the direction of the tires of the automobile 300, through the CAN or the like from the sensor group 500." – see at least Yamaguchi: paragraph 0071 lines 4-8),
a current acceleration a ("The sensor group 500 includes… an acceleration sensor" – see at least Yamaguchi: paragraph 0067 lines 1-2),

Yamaguchi does not explicitly recite, but Wahlbin teaches:
a vehicle system reaction time                         
                            
                                
                                    t
                                
                                
                                    0
                                
                            
                        
                     ("The method may include obtaining 8901 a time to perceive and react or perception-reaction time (                        
                            
                                
                                    t
                                
                                
                                    P
                                    R
                                
                            
                        
                    )." – see at least Wahlbin: column 86 lines 40-42),
and a constant value                         
                            d
                            f
                        
                     ("The nominal dry stopping distance may be given by                         
                            N
                            o
                            m
                            i
                            n
                            a
                            l
                             
                            d
                            r
                            y
                             
                            s
                            t
                            o
                            p
                            p
                            i
                            n
                            g
                             
                            d
                            i
                            s
                            t
                            a
                            n
                            c
                            e
                            =
                             
                            
                                
                                    
                                        
                                            S
                                            p
                                            e
                                            e
                                            d
                                             
                                            L
                                            i
                                            m
                                            i
                                            t
                                        
                                    
                                
                                
                                    2
                                
                            
                            /
                            (
                            2
                            ×
                            d
                            r
                            y
                             
                            
                                
                                    C
                                
                                
                                    f
                                
                            
                            ×
                            g
                            )
                             
                        
                    where                         
                            d
                            r
                            y
                             
                            
                                
                                    C
                                
                                
                                    f
                                
                            
                        
                     is the                         
                            g
                        
                     is the gravitational acceleration (32.2 ft/s2). " – see at least Wahlbin: column 97 lines 2-10);
wherein the dynamic trajectory is calculated based on a stopping distance                         
                            
                                
                                    d
                                
                                
                                    s
                                    2
                                
                            
                        
                     ("If the reacting vehicle was braking from accelerating, it may be desirable to estimate the distance the vehicle travels during the perception-reaction time to the braking point (                        
                            
                                
                                    d
                                
                                
                                    1
                                
                            
                        
                    ) and the distance traveled during braking to point D,                         
                            
                                
                                    d
                                
                                
                                    2
                                
                            
                        
                    .                         
                            
                                
                                    d
                                
                                
                                    1
                                
                            
                        
                     may be given by:                         
                            
                                
                                    d
                                
                                
                                    1
                                
                            
                            =
                            
                                
                                    V
                                
                                
                                    c
                                
                            
                            
                                
                                    t
                                
                                
                                    P
                                    R
                                
                            
                            +
                            
                                
                                    1
                                
                                
                                    2
                                
                            
                            
                                
                                    a
                                
                                
                                    A
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            P
                                            R
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                    " – see at least Wahlbin: column 91 lines 47-54);
wherein the stopping distance                         
                            
                                
                                    d
                                
                                
                                    s
                                    2
                                
                            
                        
                     is calculated using the following equation:                          
                            
                                
                                    d
                                
                                
                                    s
                                    2
                                
                            
                            =
                            
                                
                                    
                                        
                                            v
                                            ×
                                            
                                                
                                                    t
                                                
                                                
                                                    1
                                                
                                            
                                        
                                    
                                    +
                                     
                                    
                                        
                                            v
                                            ×
                                            
                                                
                                                    t
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                    +
                                    
                                        
                                            v
                                            ×
                                            r
                                        
                                    
                                
                            
                            +
                            
                                
                                    v
                                    ×
                                    
                                        
                                            t
                                        
                                        
                                            0
                                        
                                    
                                
                            
                            +
                            
                                
                                    
                                        
                                            a
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    2
                                
                            
                            +
                            
                                
                                    
                                        
                                            v
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    2
                                    ×
                                    (
                                    d
                                    f
                                    )
                                
                            
                        
                    
 ("In one embodiment, the stopping distance for a vehicle traveling at an actual speed may be obtained from a nominal stopping distance and the perception distance (                        
                            
                                
                                    D
                                
                                
                                    P
                                    R
                                
                            
                        
                    )                         
                            
                                
                                    D
                                
                                
                                    S
                                    t
                                    o
                                    p
                                    A
                                    c
                                    t
                                    u
                                    a
                                    l
                                
                            
                            =
                            N
                            o
                            m
                            i
                            n
                            a
                            l
                             
                            S
                            t
                            o
                            p
                            p
                            i
                            n
                            g
                             
                            D
                            i
                            s
                            t
                            a
                            n
                            c
                            e
                            +
                            
                                
                                    t
                                
                                
                                    P
                                    R
                                
                            
                            *
                            A
                            c
                            t
                            u
                            a
                            l
                             
                            S
                            p
                            e
                            e
                            d
                        
                     where                         
                            N
                            o
                            m
                            i
                            n
                            a
                            l
                             
                            s
                            t
                            o
                            p
                            p
                            i
                            n
                            g
                             
                            d
                            i
                            s
                            t
                            a
                            n
                            c
                            e
                            =
                             
                            
                                
                                    
                                        
                                            A
                                            c
                                            t
                                            u
                                            a
                                            l
                                             
                                            S
                                            p
                                            e
                                            e
                                            d
                                        
                                    
                                
                                
                                    2
                                
                            
                            /
                            (
                            2
                            *
                            a
                            c
                            t
                            u
                            a
                            l
                             
                            
                                
                                    C
                                
                                
                                    f
                                
                            
                            *
                            g
                            )
                        
                    ” – see at least Wahlbin: column 99 lines 41-50).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yamaguchi in view of Foessel, further in view of Magzimof, with these above aforementioned teachings from Wahlbin to include taking into account current vehicle acceleration and a nominal stopping distance when calculating braking distance, in addition to considering vehicle speed and reaction time. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would                         
                            
                                
                                    t
                                
                                
                                    E
                                    G
                                
                            
                        
                     may be calculated from the initial velocity, acceleration, maximum curvature velocity, and the final velocity of vehicle B” – see at least Wahlbin: column 90 lines 20-25). The examiner further notes that the incoming and outgoing latency as taught by Magzimof may be included as part of the perception-reaction time as taught by Wahlbin, because the incoming latency is an additional factor in the time it takes for the vehicle to react to the collision risk.

Regarding claim 13, this claim is substantially similar to claim 3 and is, therefore, rejected in the same manner as claim 3 as has been set forth above.

Regarding claim 15, this claim is substantially similar to claim 5 and is, therefore, rejected in the same manner as claim 5 as has been set forth above.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Foessel, further in view of Huang et al. (US 2015/0215625). Huang is considered to be analogous to the claimed invention because it is in the same field of processing image data.

Regarding Claim 8, Yamaguchi in view of Foessel teaches all of the elements of the current invention as stated above. Further, Yamaguchi teaches:
the dynamic trajectory having a length ("FIG. 6 illustrates an example of an auxiliary image 42A that is displayed in a superimposed manner with the guidance marks 41. As the auxiliary image 42A, trajectories 411 and 412 of the tires of the own vehicle are displayed by two lines." – see at least Yamaguchi: paragraph 0082 lines 1-5) (The examiner notes that Yamaguchi teaches trajectories of the tires of the own vehicle, which each inherently has a length as one of its properties as can be seen in Fig. 6 of Yamaguchi above),
wherein the at least a portion of the plurality of 2D points includes a sampling of the plurality of 2D points, wherein the sampling includes a number of points that is independent of the length of the dynamic trajectory ("The image data generating unit 820 generates a path image and an auxiliary image based on information input from an information input unit 800 and an image analyzing unit 810." – see at least Yamaguchi: paragraph 0070 lines 6-9) (The examiner notes that any 2D image (such as the images generated by the image data generating unit of Yamaguchi) is essentially a sampling of a finite number of points (i.e. pixels), wherein the number of sampled points may be referred to as the resolution of the image),



Regarding claim 18, this claim is substantially similar to claim 8 and is, therefore, rejected in the same manner as claim 8 as has been set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shimazu et al. (US 2020/0302657) teaches an imaging apparatus configured to synthesize a guide wall image that indicates a predicted path of the vehicle in a display region of a video region.
Petridis et al. (US Patent No. 9,569,967) teaches a method and apparatus for warning a driver of a motor vehicle of a predicted collision with a stationary object, including predicting a vehicle trajectory, identifying a collision zone based on the vehicle trajectory, and providing a visual indication to the driver of the position of the collision zone and a predicted trajectory of the collision zone as the vehicle moves in accordance with the steering angle. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK ANTHONY MULDER whose telephone number is (571)272-3610. The examiner can normally be reached Monday - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D.M./Examiner, Art Unit 3667      


/TUAN C TO/Primary Examiner, Art Unit 3667